A p p l i c a t i o n for a re-hearing. By the Court. In the decision, given in this case, the court have recognised the principle that a demand of payment, from the maker of the note is necessary to render the endorsers liable.
*268This demand must, either be made of the maker of the note personally, or at the place of his residenee. But, in this particular instance, it has appeared to the court that the maker had no fixed place of residence any where, when the notes became dué : and that the house in which he spent the half of his time to attend to his business in the city, was more to be considered as the place of his residence, for such purposes, than the plantation of his father inlaw, where his family hada temporary asylum. This case, therefore, depends on peculiar circumstances, different from those of any cases cited by the applicant, and the decision of the court does not disagree with the general principles there recognised.
On, the pretended want of notice, complained of by one of the endorsers, nothing new being advanced by the applicant, the court are Still less disposed to grant a rehearing. The uniform and* universal manner of giving notice, to endorsers Irving at a distance, is to put the notice in the post-office. If the person to whom it is addressed live nearer to that office than to any other, it ought to remain there until sent for. But, that is the business of the post-master : putting the notice into the box is all that the holder is bound todo. The rehearing is refused.